Exhibit STOCK PLEDGE AGREEMENT STOCK PLEDGE AGREEMENT (this "Agreement"), dated July 15, 2008 made by Lou Wood, Pamela Jo Ross Wood, Louis Alfred Wood III and Nancy Seale in favor of La Jolla Cove Investors, Inc., a California corporation (the "Pledgee").Each of Lou Wood, Pamela Jo Ross Wood, Louis Alfred Wood III and Nancy Seale may be referred to herein individually as a "Pledgor," and collectively as the "Pledgors." W I T N E S S E T H: WHEREAS, pursuant to the provisions of that certain Securities Purchase Agreement of even date herewith between Espre Solutions, Inc. (the "Company") and the Pledgee (the "Purchase Agreement"), the Pledgee has agreed to lend to the Company and the
